Citation Nr: 0912327	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1944 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 30 
percent rating for PTSD, effective August 9, 2006.  In July 
2007, the Veteran filed a notice of disagreement (NOD) with  
the initial rating assigned.  The RO issued a statement of 
the case (SOC) in August 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2007.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in December 2008.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the August 9, 2006, effective date of the grant of 
service connection, the Veteran's PTSD has been manifested by 
chronic sleep problems and nightmares; these symptoms are 
indicative of  occupational and social impairment with no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, following the RO's receipt of the Veteran's 
disagreement with the initial rating assigned for PTSD, the 
August 2007 SOC set forth the criteria for higher ratings for 
PTSD (which suffices, in part, for Dingess/Hartman).  
Thereafter, a May 2008  letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate   his claim for a higher initial rating, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  .  
The letter also provided the Veteran information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and  
opportunity for the Veteran to respond, the December 2008 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists primarily, of the 
report of a November 2006 VA examination, as well as various 
written statements provided by the Veteran and by his 
representative, on his  behalf.. As the Veteran does not 
receive treatment for PTSD (as explained below), and there is 
no indication or allegation that the November 2006 VA 
examination is inadequate to rate the Veteran's disability, 
no further development of the claim, prior to appellate 
consideration, is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The RO has assigned an initial 30 percent rating for the 
veteran's PTSD under Diagnostic Code 9411.  However, the 
actual criteria for evaluating psychiatric impairment other 
than eating disorders are set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).

Pursuant to the General Rating Formula, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).

Considering the pertinent evidence inlight of the above, the 
Boards finds that a rating for PTSD greater than 30 percent 
is not warranted at any point since the August 9, 2006 
effective date of the grant of service connection for PTSD.   


In the report of November 2006 VA examination, the examiner 
noted that the Veteran reported that he had never had any 
kind of psychiatric treatment.  He reported that his family 
doctor prescribed him some medication after his first divorce 
but only took the medication for three days. It was noted 
that he  had never been hospitalized in an acute psychiatric 
unit.  He had never attempted suicide.  He stated that, at 
one point, he was not happy and this was after his first 
divorce but it was not to the point where he was suicidal.  
The examiner noted that the Veteran has been married to his 
third wife for 24 years and that he currently lives with her 
and his stepson.  He had some resentment toward his stepson.  
The Veteran had struggled in civilian life due to ongoing leg 
pain from a combat wound and he also experienced combat 
nightmares.  He had never been able to sleep in the same bed 
of any of his three wives because he thrashed around in his 
sleep as a result of his combat nightmares.  The examiner 
noted that the Veteran had worked or 25-30 years at a gas 
station until he retired.  He also worked a small part time 
job as a "special policeman" providing protection for 
holiday events and things of that nature.  It was indicated 
that the Veteran had had a heart attack three years 
previously,  which resulted in him having fears about 
engaging in sexual intercourse.  

On mental status examination, the Veteran was cooperative, 
had good eye contact and was attentive to the examiner.  He 
was alert, oriented to person, place and time.  He showed no 
obvious psychomotor retardation or agitation.  His thought 
content focused on problems he had due to having 5 surgeries 
for his combat wound and that had affected his life ever 
since.  He showed no delusional features.  He did not appear 
to be responding to any internal stimuli, such as auditory 
hallucinations.  His thought processes were coherent.  His 
insight into his condition appeared to be perhaps fair and he 
had never sought formal psychiatric treatment over the years.  
He had good judgment over the years.  He did not appear to be 
dangerous to himself or to others.  His activities of daily 
living had been affected by his physical problems as well as 
his chronic sleep problems and the nightmares of war.  He was 
too restless to sleep with anybody in his own bed.  The 
examiner diagnosed PSTD-noting that the Veteran had ongoing 
stressors including financial problems over the years due to 
having to change his job as a result of chronic leg pain-and 
assigned a GAF score of 48.

[Parenthetically, the Board notes that although the record 
includes numerous records of VA medical treatment, none of 
these records include any findings for evaluating the 
severity PTSD.  In fact, in the only notations in these 
records that even pertain to any psychiatric symptoms, a 
remote February 2000 notation reflects that the Veteran, had 
no anxiety, suicidal thoughts; or severe depression; and a 
September 2005 notation-prior to the effective date of the 
ward of service connection for PTSD-reflects that a PTSD 
screening was negative.].  

The  above-described medical   evidence reflects that, since 
the effective date of the grant of service connection, the 
Veteran's PTSD has been manifested by chronic sleep problems 
and nightmares.  These symptoms are indicative of  
occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks-the level 
of l impairment  contemplated in the currently assigned 30 
percent disability rating.

At no point  has the Veteran's overall PTSD symptomatology 
met the criteria for a rating in excess of 30 percent.  The 
Board notes, in this regard, that the medical evidence does 
not show the Veteran to have flattened affect; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of the next higher, 50 percent rating.  
Rather, the Veteran's memory and judgment have been described 
as good, and thinking has been described as coherent.

The Board has considered the fact that the Veteran's 
activities of daily living have been affected by his chronic 
sleep problems and the nightmares of war.  However, the 
Veteran has not been shown to experience such symptoms as 
abnormal speech, frequent panic attacks, or impairment in 
judgment and thinking-all included among the criteria for the 
next higher, 50 percent rating.  

The Board notes that the GAF score of 48 assigned by the 
November 2006 VA examiner seems to  suggest   more 
significant impairment than is contemplated by an initial 30 
percent rating.  According to the DSM-IV, a GAF score of 41 
to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the VA examiner's own examination findings do not 
reflect that s that the Veteran has exhibited any of  the 
symptoms identified in the DSM-IV as indicative of such a 
score.  As noted, during the  November 2006  examination, the 
Veteran denied suicidal ideation as he had in the past.  He 
reported being married to and living with his third wife for 
the past 24 years.  As to occupational functioning, the 
Veteran was retired at the November 2006, and there is 
objective indication, that, but for his retirement, his PTSD 
would seriously  interfere with his occupational functioning.  
Thus, notwithstanding the examiner's assignment of a GAF of 
40, the actual symptoms shown-which, rather than an assigned 
GAF or examiner's assessment of the severity of psychiatric 
disability, provides the primary basis for rating the 
disability, as noted above-are not consistent with, and do 
not support, the assigned GAF.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's PTSD symptomatology has resulted in 
a disability picture that approximates no more than the level 
of occupational and social impairment contemplated in the 
assigned  30 percent rating under the applicable rating 
criteria.  As the criteria for the next higher, 50 percent, 
rating for PTSD have not been met, it logically follows that 
criteria for an even higher rating (70 or 100 percent) 
likewise have not been met. 

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point since 
the effective date of the grant of service connection,  the 
Veteran's service-connected PTSD has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the August 2007 SOC).

In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 30 percent rating 
assigned).  The November 2006 examiner indicated that the 
Veteran experienced ongoing stressors including financial 
problems over the years, due to having to change his job; 
however, this employment change was the  result of his 
service-connected chronic left leg disability.  Otherwise, as 
the examiner,  noted, the Veteran worked at a gas station for 
25-30 years and worked part time as a "special policeman".  
While he is now retired, there is no showing that his PTSD 
would markedly interfere with employment if he continued to 
work.  The record also reflects that the Veteran's PTSD has 
not necessitated frequent treatment-much less, any 
hospitalization-and there is no showing that the Veteran's 
PTSD has otherwise rendered inadequate the regular schedular 
standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson, and that the claim for a higher initial rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


An initial rating in excess of 30 percent for service- 
connected PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


